Citation Nr: 0010665	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for post-operative 
neurolysis and excision of scar tissue, 3rd toe, right foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1997 and 
June 1998.  In the December 1997 rating decision, the RO 
granted an increased 30 percent rating for the veteran's 
anxiety neurosis.  The June 1998 rating decision granted an 
increased 10 percent rating for the veteran's post-operative 
neurolysis and excision of scar tissue of the 3rd toe on the 
right foot.  The veteran appealed for higher evaluations of 
both disorders.

In September 1998, the veteran's representative raised the 
issue of entitlement to service connection for peripheral 
neuropathy as secondary to his service-connected right foot 
disorder.  The RO adjudicated the issue of entitlement to 
primary service connection for peripheral neuropathy due to 
exposure to herbicides in an October 1998 rating decision 
(addressed below); however, the RO did not adjudicate the 
issue of entitlement to service connection for peripheral 
neuropathy as secondary to the veteran's service-connected 
right foot disorder.  This issue is referred to the RO for 
appropriate action.

By rating decision of October 1998, the RO denied service 
connection for a left foot disorder and a back disorder, and 
denied service connection for peripheral neuropathy claimed 
as a result of exposure to herbicides.  The October 1998 
rating decision also granted a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.29 (1999) for the 
period from August 18, 1998, to October 1, 1998.  The veteran 
was notified of these determinations by letter dated October 
14, 1998.  No notice of disagreement was received on the 
issues of involving the left foot, back or peripheral 
neuropathy within one year of the October 1998 rating 
decision and those issues are not before the Board for 
appellate consideration.



REMAND

The veteran's anxiety neurosis is rated 30 percent disabling 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1999).  The 
Board notes that the veteran's anxiety neurosis was 
originally evaluated under the 9400 series of Diagnostic 
Codes, as they existed pursuant to 38 C.F.R. § 4.132, prior 
to November 7, 1996.  In November 1996, the rating schedule 
for determining the disability evaluations to be assigned for 
all mental disorders was changed.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, because the pending appeal for an increased rating 
was not filed until July 1997, after the change in the rating 
criteria for evaluating mental disorders, the veteran's 
anxiety neurosis is correctly considered only with reference 
to the new rating criteria in effect since November 7, 1996; 
the old rating criteria have no application in the veteran's 
pending appeal.

Unfortunately, despite the fact that a remand is not 
warranted for compliance with the holding of the United 
States Court of Appeals (Court) in Karnas, supra, the Board 
finds that further development is required before a decision 
can be made on the veteran's claim for an increased rating 
for anxiety neurosis.

On VA psychiatric examination in November 1997, the veteran 
reported that he had experienced trouble with anxiety since 
service, but that it was getting worse.  He reported having 
three jobs in the previous two years and said that he was 
currently working as a service manager for an oil change 
company.  He indicated that his anxiety gets so bad at times 
that he stutters and is unable to communicate.  He reported 
feeling depressed most of the time and said that he takes 
medication for both anxiety and depression.  He reported one 
suicide attempt since service and said that he feels 
suicidal.  He indicated that he eats all of the time and has 
gained 130 
pounds in the last two years.  On examination, the veteran 
was alert, oriented and cooperative, but observed to be 
anxious.  His mood was depressed with an anxious affect.  The 
veteran's speech was rapid with some stuttering and 
psychomotor agitation.  The diagnostic impression was 
generalized anxiety disorder and major depressive disorder 
with a Global Assessment of Functioning (GAF) score of 53, 
indicative of moderate symptoms.  The VA examiner commented 
that the veteran's symptoms had increased in severity since 
his last evaluation.  He was noted to be still working on 
occasion, but the examiner indicated that the veteran's 
overall health was significantly affected by his morbid 
obesity.  His social adaptability and interactions with 
others were noted to be mildly impaired, and his flexibility, 
reliability and efficiency in an industrial setting were 
moderately impaired.  The VA examiner concluded that the 
veteran's level of disability was in the definite to 
considerable range.

In the November 1998 substantive appeal to the Board, the 
veteran's representative indicated that the veteran was 
receiving treatment for his service-connected anxiety 
neurosis at the Greenville, South Carolina VA outpatient 
clinic and Columbia, South Carolina VA Medical Center (VAMC) 
Mental Health Clinic, and requested that the RO obtain the 
veteran's treatment records.  Appellate review of the claims 
folder shows that the RO did not subsequently make any 
attempt to obtain these VA treatment records.  The most 
recent VA outpatient treatment records in the claims folder, 
pertaining to psychiatric treatment the veteran has received, 
are dated in September 1997.  The Board is required all 
pertinent VA treatment records, as they are constructively in 
the possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  For this reason alone, a remand would be 
required.

However, in addition to the absence of VA treatment records, 
the claims folder contains apparently conflicting medical 
opinions regarding the impact of the veteran's service-
connected psychiatric disability on his ability to work.  
Specifically, the veteran was hospitalized in August and 
September 1998 for treatment of depression with suicidal 
ideation.  The discharge summary noted that the veteran 
continued to be "totally disabled from any type of 
employment probably mostly due to his neuropathy and his 
obesity."  In contrast, a December 1998 letter from Colin C. 
Doyle, Ph.D., the veteran's treating psychologist, indicated 
that the veteran was "severely disabled and unemployable due 
to his service-connected general anxiety disorder."  Dr. 
Doyle provided a Global Assessment of Functioning (GAF) score 
of 41, indicative of serious symptoms.  On remand, the 
veteran should be afforded a further VA psychiatric 
examination which will resolve these inconsistencies.  

As regards the veteran's service-connected post-operative 
neurolysis and excision of scar tissue of the 3rd toe of the 
right foot.  In July 1997, the veteran submitted a claim for 
an increased rating for his right foot disorder.  At that 
time, the veteran's representative indicated that the veteran 
had undergone surgery on his right foot at a private 
hospital.

VA outpatient treatment records reveal that the veteran has 
been followed for treatment of severe peripheral neuropathy 
of both feet of unknown etiology.  In July 1996, the veteran 
indicated that he had experienced chronic numbness of the 
3rd, 4th, and 5th toes of the right foot since he sustained a 
laceration in service in Vietnam.  He reported problems with 
his feet swelling over the previous twenty years.  The 
assessment included chronic foot pain.


The veteran was seen for a VA examination of his feet in 
April 1998.  He reported chronic right foot pain dating back 
to a laceration of his right foot in service in Vietnam when 
he stepped on a pungee stick.  The veteran reported 
additional surgery on both heels in 1974 after his discharge 
from service for heel spurs.  In 1982, the veteran described 
the onset of pain in both feet after electrodiagnostic 
studies of his feet were conducted.  He said that he uses a 
cane to assist with ambulation.  On examination, the veteran 
was noted to be morbidly obese, weighing between 300 and 350 
pounds.  There were two wounds over the plantar aspect of the 
right foot which were curvilinear and approximately 2.5 cm. 
in length.  Both wounds were indicated to be well-healed and 
mildly tender.  There was paresthesia in the sural nerve 
distribution and the veteran was unable to stand due to pain.  
Later in the examination, the veteran was able to heel stand 
upon request.  The veteran was observed to have an antalgic 
gait but there was no evidence of abnormal weight-bearing.  
The veteran exhibited limited supination and pronation of his 
hindfoot, but there was no evidence of hammertoe, high arch, 
claw foot or other deformity.  The diagnostic impression was 
chronic foot pain without evidence of reflex sympathetic 
dystrophy.  The VA examiner indicated that the veteran's pain 
seemed to be completely debilitating; however, the VA 
examiner noted that without further studies to include a 
repeat electrodiagnostic study, he was unsure as to what 
component the veteran's initial traumatic injury with pungee 
stick in service contributes to his ongoing problems versus 
his job at the automobile store, his morbid obesity and 
associated medical problems.

Based on the April 1998 VA examination, the RO granted a 10 
percent rating for the veteran's right foot disorder based on 
a finding of foot injury with moderate symptoms under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

In a September 1998 statement, the veteran indicated that his 
right foot condition had worsened and requested another VA 
examination for rating purposes.  The veteran indicated at 
that time that he had been treated at both the Mary Black and 
Spartanburg Regional Hospitals, and had seen a neurosurgeon 
by the name of Dr. Henderson.  He further stated that he had 
been followed at the Greenville, South Carolina, Columbia, 
South Carolina and Asheville, North Carolina VAMC's.  
Further, in a December 1998 statement from the veteran's 
representative, it was indicated that the veteran was 
receiving treatment at the Greenville, South Carolina and 
Columbia, South Carolina VAMC facilities; it was specifically 
requested that the RO obtain these medical treatment records 
of the veteran for consideration with his pending appeal for 
an increased rating for his right foot disorder.  As noted 
above, the Board is required to obtain these VA treatment 
records, and all pertinent VA treatment records, as they are 
constructively in the possession of VA adjudicators.  Bell, 
supra.

In addition, the Board finds that further VA examination of 
the veteran's right foot is warranted given the current 
clinical findings of record and the comments of the VA 
examiner in April 1998 with respect to the need for further 
testing to ascertain which components of the veteran's 
current right foot disability can be linked to the service-
connected disorder.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record pertinent records from 
the Greenville, South Carolina VAMC and 
Columbia, South Carolina VAMC, and the 
Asheville, North Carolina VAMC; from Dr. 
Henderson, referenced in the September 
1998 and December 1998 letters from the 
veteran and his representative; and from 
any other source or facility identified 
by the veteran.  However, if any 
requested records are not available, or 
otherwise cannot be obtained, that fact 
should clearly be noted in the claims 
file.

2.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded VA psychiatric 
examination . The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected anxiety neurosis.  The 
examiner MUST completely review the 
claims folder prior to the examination, 
including a complete copy of this 
REMAND.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  

The examiner also should render a multi-
axial diagnosis, including assignment of 
a GAF score.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should indicate the percentage 
or portion of the score representing 
impairment due to the service-connected 
disorder.  The examiner also must 
specifically to comment upon the degree 
to which the psychiatric symptoms 
attributable to the service-connected 
anxiety neurosis affect the veteran's 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment) and the 
degree to which those psychiatric 
symptoms result in reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).  The examiner's attention 
should be directed to the statements in 
the record pertaining to the veteran's 
unemployability.  He/she should review 
in particular the statements contained 
in the September 1998 VA hospital 
discharge summary and the December 1998 
medical opinion of Dr. Doyle.  
Thereafter, the VA examiner should make 
a specific finding with respect to the 
affect of the veteran's service-
connected psychiatric disorder on his 
ability to work.  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he/she should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached (to include, as 
appropriate, citations to specific 
evidence of record), should be set forth 
in a typewritten report.

3.  Thereafter, the veteran should be 
afforded a further VA examination to 
determine the current nature and 
severity of his service-connected post-
operative neurolysis and excision of 
scar tissue of the 3rd toe of the right 
foot.  The examiner must completely 
review the claims folder prior to the 
examination, including a complete copy 
of this REMAND.  All clinical findings 
should be reported in detail.  All 
indicated tests and studies should be 
performed.  The examiner is specifically 
instructed to clearly identify all 
residuals of the service-connected right 
foot disorder, to include consideration 
of the following: (1) the presence of 
superficial scars which are tender and 
painful on objective demonstration, or 
which are shown to be poorly nourished 
with repeated ulceration; (2) 
neurological deficit in the toes of the 
right foot; (3) overall severity of foot 
disability demonstrated (described as 
moderate, moderately severe or severe).  
To the extent that the VA examiner finds 
disability in the veteran's right foot 
which can be disassociated from the 
service-connected right foot disorder, 
he/she should so state and explain the 
evidence relied upon to disassociate 
that disability from the service-
connected disorder.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he/she should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached (to include, as 
appropriate, citations to specific 
evidence of record), should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should adjudicate 
the issues of entitlement to increased 
ratings for anxiety neurosis, and for 
post-operative neurolysis and excision 
of scar tissue of the 3rd toe on the 
right foot, to include consideration of 
entitlement to a separate compensable 
rating for a tender and painful scar of 
the right foot distinct from any rating 
currently assigned for demonstrated 
post-operative neurological pathology.  
These issues should be adjudicated in 
light of all pertinent evidence of 
record and legal authority.  The RO 
should provide clear reasons and bases 
for its determinations, addressing all 
concerns noted in this remand.

6.  If any benefit sought on appeal is 
denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 11 -


